In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                        No. 16-773V
                                    Filed: May 29, 2018

*****************************
                                                *
OLESYA MILANO,                                  *
as mother and natural guardian of minor, A. M., *
                                                *
                     Petitioner,                *                     Special Master Oler
                                                *
v.                                              *                     Decision on Joint Stipulation;
                                                *                     Idiopathic thrombocytopenia
SECRETARY OF HEALTH AND                         *                     purpura (“ITP”); DTaP; IPV.
HUMAN SERVICES,                                 *
                                                *
                     Respondent.                *
                                                *
*****************************

Jeffrey S. Pop, Jeffrey S. Pop & Associates, Beverly Hills, CA, for Petitioner.
Jennifer L. Reynaud, U.S. Department of Justice, Washington, DC, for Respondent.

                            DECISION ON JOINT STIPULATION1

        On June 29, 2016, Petitioner (“Ms. Milano”), on behalf of her minor child, A.M., filed a
petition for compensation under the National Vaccine Injury Compensation Program.2 Petitioner

1
         Because this unpublished decision contains a reasoned explanation for the action in this
case, I intend to post this Decision on the United States Court of Federal Claims’ website, in
accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899,
2913 (codified as amended at 44 U.S.C. § 3501 note (2012)). In accordance with Vaccine Rule
18(b), a party has 14 days to identify and move to delete medical or other information, that
satisfies the criteria in 42 U.S.C. § 300aa-12(d)(4)(B). Further, consistent with the rule
requirement, a motion for redaction must include a proposed redacted decision. If, upon review,
I agree that the identified material fits within the requirements of that provision, I will delete
such material from public access.
2
       National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755.
Hereinafter, for ease of citation, all “§” references to the Vaccine Act will be to the pertinent
subparagraph of 42 U.S.C. § 300aa (2012).


                                                  1
alleges that A.M. suffered idiopathic thrombocytopenia purpura (“ITP”) as a result of receiving
the diphtheria tetanus acellular pertussis (“DTaP”) and inactivated polio virus (“IPV”) vaccines on
September 23, 2014. See Petition, filed June 29, 2016, at 1. Respondent denies that the DTaP or
IPV vaccines caused A.M.’s injury. Stipulation at ¶ 6, filed May 24, 2018, ECF No. 46.

       Nevertheless, the parties have agreed to settle the case. Stipulation at ¶ 7. On May 24,
2018, the parties filed a stipulation agreeing to settle this case and describing the settlement terms.
Respondent agrees to issue the following payments:

       a. An amount sufficient to purchase the annuity contract described in
          paragraph 10 of the Stipulation, paid to the life insurance company from
          which the annuity will be purchased. See Stipulation at ¶¶ 8(a), 10.

       b. A lump sum of $14,730.71, which amount represents reimbursement of a State of
          Louisiana Medicaid lien for services rendered on behalf of A.M., in the form of a
          check payable jointly to Petitioner and the following entity:

                       Healthy Blue
                       Claims Recovery Services
                       75 Remittance Drive, Suite 6019
                       Chicago, IL 60675-6019
                       Optum File #: SN11917932

           Petitioner agrees to endorse this payment to Healthy Blue Claims Recovery
           Services. See Stipulation at ¶ 8(b).

       These amounts represent compensation for all damages that would be available
under § 300aa-15(a).

       I adopt the parties’ stipulation attached hereto, and award compensation in the amounts
and on the terms set forth therein. The Clerk of the Court is directed to enter judgment in
accordance with this Decision.3

       IT IS SO ORDERED.

                                                               s/ Katherine E. Oler
                                                               Katherine E. Oler
                                                               Special Master




3
        Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a
notice renouncing the right to seek review.
                                                  2